Filed 1/29/16 P. v. Montes CA2/8
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                SECOND APPELLATE DISTRICT

                                            DIVISION EIGHT


THE PEOPLE,                                                         B265326

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. KA107197)
         v.

FERNANDO MONTES,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County,
Jack P. Hunt, Judge. Affirmed.


         Christopher Love, under appointment by the Court of Appeal, for
Defendant and Appellant.


         No appearance for Plaintiff and Respondent.




                                                  ******
       Fernando Montes appeals an order denying his petition for resentencing
pursuant to Penal Code section 1170.18, enacted by Proposition 47. Pursuant to
People v. Wende (1979) 25 Cal.3d 436 (Wende), appellant’s counsel filed an
opening brief requesting this court review the record and determine whether any
arguable issues exist on appeal. We have reviewed the entire record and find no
arguable issue. We affirm.
                                 BACKGROUND
       On August 26, 2014, a felony complaint was filed alleging appellant
committed one count of felony possession of a forged seal resembling the Great
Seal of the State of California (Pen. Code, § 472; count 1) and one count of
misdemeanor driving without a valid license (Veh. Code, § 12500, subd. (a); count
2). On September 8, 2014, appellant pled no contest to count 1, and he was placed
on three years of formal probation. Count 2 was dismissed. On December 11,
2014, appellant admitted he violated the terms of his probation and was again
placed on probation with modified terms and conditions. On March 3, 2015,
appellant filed a petition for recall of his sentence and resentencing pursuant to
Penal Code section 1170.18. The court denied the petition on May 21, 2015, and
appellant timely appealed.
                                   DISCUSSION
       We appointed counsel to represent appellant on this appeal. After review of
the record, appellant’s court-appointed counsel filed an opening brief asking this
court to review the record independently pursuant to Wende, supra, 25 Cal.3d at
page 441. On October 16, 2015, we advised appellant he had 30 days to submit
any contentions or issues he wished us to consider. Appellant did not file a
supplemental brief.




                                          2
       We have examined the entire record. We are satisfied no arguable issues
exist and appellant’s counsel has fully satisfied his responsibilities under Wende.
(Smith v. Robbins (2000) 528 U.S. 259, 279-284; Wende, supra, 25 Cal.3d at
p. 441; see People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
                                  DISPOSITION
       The court’s order is affirmed.




                                                 FLIER, J.
WE CONCUR:




       BIGELOW, P. J.




       GRIMES, J.




                                          3